Citation Nr: 1216152	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-09 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966 and from August 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for an erectile dysfunction.

In October 2011, the Veteran testified before the Board at a hearing held at the RO.  A transcript of that hearing is contained in the claims file. 


FINDING OF FACT

The weight of the credible evidence demonstrates that the Veteran's service-connected diabetes mellitus caused or contributed to his erectile dysfunction.


CONCLUSION OF LAW

Erectile dysfunction was either caused or aggravated by the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for erectile dysfunction herein constitutes a complete grant of the benefit sought on appeal for those issues, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that his erectile dysfunction was either caused or aggravated by his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

VA treatment records reflect that in March 2009, the Veteran had diagnoses of diabetes mellitus, stable, and erectile dysfunction.  

On April 2009 VA examination, the Veteran reported that he was diagnosed with diabetes six years previously.  He denied any diabetic complications.  The assessment was diabetes mellitus controlled on moderate amounts of oral medication.  No complications of diabetes were found.  

On August 2009 VA examination, the Veteran reported having had erectile dysfunction for five to six years, beginning about a year after he was diagnosed with diabetes.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that because the Veteran had only mildly elevated glucose, it was less likely than not that his erectile dysfunction was due to his diabetes.  It was more likely that his other combinations of risk factors, including smoking and using Finasteride, had caused his erectile dysfunction.

In October 2009, the Veteran submitted a private opinion from his primary care physician who stated that the Veteran's erectile dysfunction was likely multifactorial, but that his "diabetes surely contributed to the disorder in terms of the disease's micro- and macrovascular effects on numerous organ systems including the penis."

In May 2010, a VA examiner once again reviewed the claims file and stated that he had discussed the case with other VA physicians, including an endocrinologist and a urologist.  They determined that while it was less likely than not that the Veteran's erectile dysfunction was due to his service-connected diabetes, in that the Veteran had stronger risk factors for erectile dysfunction including his history of smoking, it was as likely as not that the Veteran's erectile dysfunction had contributed to the development of erectile dysfunction because diabetes was a risk factor for erectile dysfunction.

An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places greater probative weight on the October 2009 private opinion and May 2010 VA opinion that the Veteran's diabetes caused or contributed to his erectile dysfunction, rather than the August 2009 VA opinion that the Veteran's erectile dysfunction was due to other risk factors.  The Board finds that the May 2010 VA opinion is particularly probative in this case because the Veteran's claims file was reviewed and discussed by an endocrinologist and urologist, specialists in this particular field in medicine, in determining that his diabetic process had likely contributed to his erectile dysfunction.  That opinion comports with the October 2009 private opinion that erectile dysfunction had a miltfactorial etiology but that diabetes certainly played into the occurrence of erectile dysfunction, especially in the Veteran's case.  Those opinions hold greater weight than the August 2009 VA opinion because it appears that four physicians were in agreement that the Veteran's diabetic process contributed to his erectile dysfunction, as opposed to one physician who felt that the Veteran's other risk factors caused his erectile dysfunction.  Because it does not seem to be ascertainable as to the degree upon which his diabetes mellitus or his other risk factors affected his erectile dysfunction, and in light of the positive opinions in this case, the Board awards the benefit of the doubt in favor of the Veteran in determining that his diabetes mellitus caused or contributed to, or aggravated his erectile dysfunction.  Thus, the Board finds that it was at least as likely as not that the Veteran's service-connected diabetes mellitus caused or aggravated his erectile dysfunction.


ORDER

Service connection for erectile dysfunction as secondary to his diabetes mellitus is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


